Citation Nr: 0309730	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  99-19 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a skin disorder 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel
INTRODUCTION

The veteran served on active duty from April 1968 to December 
1969.

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  A hearing was held before the 
undersigned in December 2000.  A remand was issued in January 
2001.


REMAND

Review of the record reveals, as noted, that this matter was 
remanded in January 2001.  Some development was accomplished 
and the claim was referred to the Board.  Upon review of the 
record in November 2002, the Board concluded that additional 
development was needed.  The development was undertaken by 
the Board under the provisions of regulations that were then 
in effect.  See e.g., 38 C.F.R. § 19.9 (2002).  An additional 
examination was scheduled.  The examiner concluded that there 
was no evidence of chloracne, but that the veteran did have 
acne vulgaris.  There was, however, no opinion offered as to 
whether the acne vulgaris was related to service.  The Board, 
in the November 2002 "case development memo" (CDM) had 
requested an opinion on this matter.  The Board, therefore 
concluded that additional development was needed.  As such, a 
second (CDM) was prepared.

Prior to the dispatch of that second CDM, the Board's 
authority to request development, provide notice thereafter, 
and then adjudicate the case without referral to the RO was 
invalidated.  See Disabled American Veterans, et. al. v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Thus, additional remand is needed.

As noted, a VA examination was scheduled by CDM, 
specifically, the VA examiner conducting this evaluation was 
to provide an opinion as to the etiology of the current 
diagnosis and the relationship, if any, between current 
problems and inservice incidents.  However, the September 
2001 examination report does not in any manner discuss the 
matter of a nexus between the veteran's diagnosed skin 
disorder and service.  The examiner did not mention the notes 
from private physicians in dated August 1997 and August 1998, 
which show the veteran, had chloracne of the face and back 
attributed to herbicide exposure in Vietnam, nor does the 
examiner explain the December 1996 VA examination report 
finding of past symptoms consistent with chloracne.  

During a subsequent VA examination in March 2003 the examiner 
determined that the veteran did not meet the criteria for a 
chloracne diagnosis.  The clinical assessment was acne 
vulgaris.  Again no opinion was offered, as to the likelihood 
that the current skin disorder had its onset during active 
service or was otherwise related thereto.  Without opinion as 
to onset, the report cannot be considered material to the 
issue of a whether a skin disorder was incurred in service.  

The Board finds that the questions presented in the January 
2001 remand and the subsequent CDM have not been answered.  
In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) - 
concluded that the Board had erred when it considered a claim 
when the RO had not conformed to the dictates of the earlier 
Board remand.  For this reason, among others as cited, the 
case must be remanded for further development.

In view of the foregoing, this case is being REMANDED for the 
following actions:

1.  The RO must make arrangements for the 
VA physician who conducted the skin 
examination in March 2003 (or another VA 
physician if this physician is not 
available), to review the record and 
provide a specific medical opinion as to 
the following:

Whether it is at least as likely as not, 
based on sound medical and scientific 
evidence, that the veteran's acne 
vulgaris is the result of in-service 
exposure to herbicide agents or is 
otherwise related to service.  If it is 
not considered related to in-service 
exposure to herbicides, that should be 
set forth.  If it is not otherwise 
related to service that should be set 
forth.  If an opinion cannot be entered 
without resort to speculation, that too 
should be set forth.

The addendum report must be based on a 
review of the claims folder.  Again any 
opinion provided should be explained in 
the context of other opinions of record, 
especially those from Dr. Gibson dated in 
August 1997, Dr. Wingate dated in August 
1998, as well as the December 1996 VA 
examination.  If the examiner agrees or 
disagrees with any opinion of record, 
he/she should specify the reasons 
therefore.  Send the claims folder to the 
examiner for review.

Another examination need not be scheduled 
in this case unless the reviewing 
physician believes this is necessary.  
The physician must set forth the complete 
rationale underlying any conclusions 
drawn or opinions expressed.  

2.  The RO should then review the claims 
file and ensure that all notification and 
development action required by VCCA is 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  

3.  Upon completion of the foregoing 
evidentiary development, the RO must 
review all of the evidence of record, and 
readjudicate this claim.  Thereafter, if 
the benefits sought are not granted the 
RO should issue a Supplemental Statement 
of the Case.  Thereafter, the claim 
should be returned to the Board for 
further appellate consideration, if in 
order.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




